UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDMUND HECTOR BRYAN                                       Case No. 18-cv-01300 (AT)(SLC)

                 Plaintiff,                                 Confidentiality Stipulation and
                                                                  Protective Order
         V.

 MEMORIAL SLOAN KETTERING CANCER
 CENTER and HECTOR OTTEY,
                 Defendants.




              CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER

        WHEREAS, Plaintiff Edmund Hector Bryan, Defendant Memorial Sloan Kettering Cancer

Center and Defendant Hector Ottey (together the "Parties," each individually a "Party") having

agreed to the following terms of confidentiality, and the Court having found that good cause exists

for the issuance of an appropriately tailored confidentiality order pursuant to Rule 26(c) of the

Federal Rules of Civil Procedure, it is hereby ORDERED that the following restrictions and

procedures shall apply to the information and documents exchanged by the Parties in connection

with the pre-trial phase of this action:

        1. Any Party may designate any document or information, in whole or in part, as

confidential if counsel determines, in good faith, that such designation is necessary to protect the

interests of the client in information that is proprietary, a trade secret or otherwise sensitive non­

public information. Information and documents designated by a Party as confidential will be

stamped "CONFIDENTIAL."

       2. The Confidential Information disclosed will be held and used by the person receiving

such information solely for use in connection with the action.




                                                  1
10   March
